157 S.W.3d 384 (2005)
Stacy L. RUSSELL, Movant-Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84335.
Missouri Court of Appeals, Eastern District, Division Four.
March 8, 2005.
Lisa M. Stroup, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Alison K. Brown, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN and MARY K. HOFF, JJ.

ORDER
PER CURIAM.
The movant, Stacy L. Russell, appeals the motion court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We have reviewed the parties' briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court's order denying Movant's Rule 24.035 motion for post-conviction relief is affirmed. Rule 84.16(b).